Exhibit 10.1

 

Execution Copy

 

COUNTRY CLUB GARDEN APARTMENTS

 

PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

THE ENTITIES SET FORTH ON EXHIBIT A

 

ATTACHED HERETO,

 

AS SELLER,

 

AND

 

THE HAMILTON COMPANY, OR ITS NOMINEE,

 

AS PURCHASER

 

As of September 27, 2019

 

--------------------------------------------------------------------------------



 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 27th day
of September, 2019 (the “Effective Date”), by and between THE ENTITIES SET FORTH
ON EXHIBIT A ATTACHED HERETO, each having an office at 57 Mill Street, Woburn,
Massachusetts 01801 (collectively, “Seller”), and THE HAMILTON COMPANY, INC., a
Massachusetts corporation, having an office at 39 Brighton Avenue, Allston
(Boston), Massachusetts 02134 (“Purchaser”).

 

R E C I T A L

 

WHEREAS, Seller is the owner of the Property (as hereinafter defined).  Seller
desires to sell the Property to Purchaser and Purchaser desires to buy the
Property from Seller, all on and subject to the terms and conditions hereinafter
set forth;

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE

 

1.1          Agreement of Purchase and Sale.  Subject to the terms and
conditions hereinafter set forth, Seller agrees to sell, assign, transfer and
convey to Purchaser and Purchaser agrees to purchase, accept and acquire the
following:

 

(a)           those eight (8) certain parcels of land situated in Middlesex
County, Massachusetts more particularly described on Schedule 1.1(a) attached
hereto and made a part hereof, and known as Country Club Garden Apartments,
known as 57 Mill Street, Woburn, Massachusetts, including (i) lots 1 and 2
containing approximately 5.09 acres of developed land (the “Apartment Complex”),
and (ii) six parcels of vacant land containing approximately 3.26 acres of
vacant land associated therewith (the “Vacant Land”), permitted for seventy-two
(72) additional apartment units, clubhouse space and one hundred forty-four
(144) parking spaces, together with any and all rights and appurtenances
pertaining to such property, including any right, title and interest of Seller
in and to adjacent streets, alleys or rights-of-way (collectively, the “Land”);

 

(b)           the buildings, structures, fixtures and other improvements on the
Land, including specifically, the fifteen (15) apartment multi-family
residential buildings located thereon (the “Buildings”) containing one hundred
eighty-one (181) residential apartment units, sufficient parking spaces to
comply with applicable legal requirements, pool, patio, picnic area, open
community green and community laundry (the “Improvements”);

 

(c)           all of Seller’s right, title and interest in and to all tangible
personal property located upon or used in connection with the ownership or
operation of the Land or the Improvements (the “Personal Property”), including
specifically, without limitation, appliances, furniture, carpeting, draperies
and curtains, tools and supplies, wall unit air conditioning, pool, patio,
community laundry, and other items of personal property

 

1

--------------------------------------------------------------------------------



 

(excluding cash and accounts receivable) used exclusively in connection with the
operation of the Land and the Improvements, but specifically excluding (i) any
proprietary or confidential materials; (ii) any property that serves or is used
in connection with any property other than the Property; (iii) any property
owned by tenants or parties other than Seller; and (iv) any property leased by
Seller.  A list of the Personal Property included in the sale is attached as
Schedule 1.1(b) and a list of the personal property excluded from the sale is
set forth on Schedule 1.1(c) attached hereto (the “Excluded Personal Property
Schedule”);

 

(d)           all of Seller’s right, title and interest as landlord in and to
all lease agreements as set forth on the rent roll (the “Rent Roll”) attached
hereto as Schedule 1.1(d) and made a part hereof, and as updated through Closing
(collectively, the “Leases”) and all security deposits, including first and last
month’s rent, paid to the landlord under the Leases (including all interest
thereon to which the tenants are entitled to receive) to the extent not applied
in the case of a tenant default in accordance with the terms of this Agreement
(collectively, the “Security Deposits”);

 

(e)           all of Seller’s right, title and interest in and to all contracts
and agreements (collectively, the “Property Agreements”) listed and described on
Schedule 1.1(e) attached hereto and made a part hereof, relating to the upkeep,
repair, maintenance or operation of the Land or Improvements which will extend
beyond the Closing Date (as such term is defined in Section 4.1 hereof) and
which Purchaser has elected to assume per Section 3.3 hereof (the “Assumed
Agreements”);

 

(f)            all of Seller’s right, title and interest in and to all licenses,
permits, certificates of occupancy, approvals, dedications, subdivision maps and
entitlements now or hereafter issued, approved or granted by governmental
agencies having jurisdiction over the Land and Improvements or any portion
thereof, together with all renewals and modifications thereof, including,
without limitation all of Seller’s right, title and interest in and to that
certain Finding and Decision on Application for Comprehensive Permit issued by
the City of Woburn Board of Appeals, dated June 21, 2017 and recorded with the
Middlesex (South District) Registry of Deeds in Book 69601, Page 295
(collectively, the “Licenses and Permits”);

 

(g)           all of Seller’s right, title and interest in and to all other
intangible rights, titles, interests, privileges and appurtenances owned by
Seller and related to or used exclusively in connection with the ownership, use
or operation of the Land or the Improvements to the extent Seller’s rights and
interests therein are transferable, including specifically, without limitation,
to the extent assignable, (i) the use of the name “Country Club Garden
Apartments” and any logos, trademarks or similar intellectual property
encompassing such name; (ii) any domain names, including www.liveccga.com and,
(iii) any telephone numbers, including local and toll free numbers, used in
connection with the Land and Improvements, but specifically excluding any
proprietary or confidential materials and any property that serves or is used in
connection with any property other than the Property (collectively, the “Other
Intangibles”); and

 

2

--------------------------------------------------------------------------------



 

(h)           all books and records, ledgers, tenant records, delinquency
reports, insurance records and policies, title policies and other similar
records relating to the operation of the Seller and the Land and Improvements
(the “Books and Records,” together with the Land, Improvements, Personal
Property, Leases, Security Deposits, Property Agreements and Licenses and
Permits and Other Intangibles, collectively, the “Property”), but specifically
excluding any proprietary or confidential materials and any of the foregoing
that relates to any entity other than Seller or any property other than the Land
and the Improvements.

 

(i)            The Purchaser shall have the right to elect to purchase only the
Apartment Complex during the Inspection Period (the “Election”).  In the event
of such Election, the Purchase Price shall be reduced by $2,500,000.  The
Election to purchase only the Apartment Complex is conditioned upon the parties
using good faith efforts to agree to the terms and conditions of certain
easement during the Inspection Period consistent with the terms of the 40B
approvals applicable to the Vacant Land whereby (i) the Purchaser would be
afforded easement rights to an exclusive parking area on the Vacant Land serving
the Apartment Complex with typical cross indemnity and maintenance provisions,
and (ii) the Seller would retain certain easement rights for an access route to
Salem Avenue through the Apartment Complex parking by means of a key fob access
gate to be constructed and maintained by the Seller (as the owner of the Vacant
Land).  If despite such good faith efforts the parties cannot agree on the terms
of the foregoing easements during the Inspection Period, then the Election shall
be deeded rejected, in which event, the Purchaser shall remain obligated to
purchase all of the Property on the terms and conditions set forth in this
Agreement.

 

1.2          Purchase Price.  Seller is to sell and Purchaser is to purchase the
Property for a total purchase price of Fifty-Nine Million Five Hundred Fifty
Thousand and 00/100 Dollars ($59,550,000.00) (the “Purchase Price”).

 

1.3          Payment of Purchase Price.  At Closing the Purchase Price, subject
to a credit for the Earnest Money (as defined in Section 1.4) and subject to
adjustment as specified herein, shall be paid by wire transfer of immediately
available federal funds or by cashier’s, treasurer’s or bank certified check. 
The Earnest Money shall be applied towards the Purchase Price.

 

1.4          Earnest Money.  Within two (2) business days (which means any day
other than a Saturday, Sunday, or legal holiday under the laws of the United
States or the Commonwealth of Massachusetts (a “Business Day”)) of the execution
and delivery of this Agreement, Purchaser shall deposit with the Commonwealth
Land Title Insurance Company, 265 Franklin Street, 8th floor, Boston, MA Attn: 
Phil Tanner, Underwriting Counsel, 617-542-0800, phil.tanner@fnf.com (the
“Escrow Agent”), the sum of Six Hundred Thousand and 00/100 Dollars
($600,000.00) (the “Initial Deposit”) in good funds, either by certified bank or
cashier’s check or by federal wire transfer. In addition, in the event Purchaser
does not terminate this Agreement pursuant to Section 3.2, Purchaser shall, on
or before 5:00 p.m. EST on the last day of the Inspection Period (as such term
is defined in Section 3.2 hereof), deposit an additional sum of One Million Two
Hundred Thousand and 00/100 Dollars ($1,200,000.00) (the “Additional Deposit”
and, together with the Initial Deposit, the “Deposit”) with the Escrow Agent. 
The Escrow Agent shall hold the Deposit in an interest-bearing account in
accordance with Article X and this Section 1.4.  The Deposit,

 

3

--------------------------------------------------------------------------------



 

together with all interest earned on such sums, are herein referred to
collectively as the “Earnest Money.”  All interest accruing on such sums shall
become a part of the Earnest Money and shall be distributed as Earnest Money in
accordance with the terms of this Agreement.  Time is of the essence for the
delivery of Earnest Money under this Agreement.

 

1.5          Independent Consideration.  As consideration for Seller’s agreement
to enter into this Agreement, Purchaser shall deliver directly to Seller, within
two (2) Business Days following the Effective Date,  the sum of  one hundred
dollars ($100.00) (the “Independent Consideration”), which Independent
Consideration shall be retained by Seller as Seller’s sole property immediately
upon receipt thereof and which shall be nonrefundable to Purchaser in all
events; provided, however, that the Independent Consideration shall be applied
to the Purchase Price at Closing.

 

ARTICLE II

 

TITLE AND SURVEY

 

2.1          Title Examination; Commitment for Title Insurance.  Promptly after
the Effective Date, at Purchaser’s sole cost and expense, Purchaser shall order
a title commitment (the “Commitment”) from a title company authorized to conduct
business in the State in which the Property is located (the “Title Company”) for
the issuance of a pro forma owner’s title insurance policy for the Land and
Improvements (the “Pro Forma Policy”).  Any and all matters that are of record
as of the date of the Commitment are referred to herein as “Title Matters.”

 

2.2          Survey.  Purchaser may, at Purchaser’s sole cost and expense,
employ a surveyor or surveying firm, licensed by the State in which the Property
is located, to prepare and deliver to Purchaser a survey of the Property (the
“Survey”).  Any and all matters that would be shown on such a survey of the
Property, prepared in accordance with applicable ALTA survey standards, are
referred to herein as “Survey Matters.”

 

2.3          Title Objections; Cure of Title Objections.

 

(a)           Purchaser shall have until 5:00 P.M. eastern standard time on the
last day of the Inspection Period (the “Title Objection Period”) to review the
Commitment, the related exception documents and the Survey and to notify Seller,
in writing, of such objections as Purchaser may have to matters contained
therein (“Title Objections”).  Any Title Matters or Survey Matters to which
Purchaser does not object prior to the expiration of the Inspection Period or
the Purchaser waives pursuant to Section 2.3(b) shall be permitted exceptions to
title (each, a “Permitted Exception”).

 

(b)           If Purchaser notifies Seller of its Title Objections prior to the
expiration of the Title Objection Period, Seller shall use reasonable efforts to
remove, satisfy or otherwise cure such Title Objections to Purchaser’s
reasonable satisfaction prior to the Closing Date.  As used herein, “reasonable
efforts” shall not require Seller to expend more than One Hundred and Fifty
Thousand and 00/100 Dollars ($150,000.00) to cure such objections, exclusive of
Financial Encumbrances (as defined below). Seller shall have until the Closing
Date to attempt to remove, satisfy or cure the Title Objections, and for this

 

4

--------------------------------------------------------------------------------



 

purpose Seller shall be entitled to a reasonable adjournment of the Closing if
additional time is required, but in no event shall the adjournment exceed the
earlier of thirty (30) days or December 31, 2019, unless Purchaser agrees to a
further extension.  Seller may, but shall not be obligated to, cure or remove
same; however, Seller agrees to consult with the Title Company in order to
determine which Title Objections, if any, the Title Company is willing to
remove, all with no action required on the part of Seller.  Such Title
Objections shall be deemed cured or removed if the Title Company issues a
revised Commitment to issue, at Closing, an ALTA Owner’s Policy of Title
Insurance in the amount of the Purchase Price in favor of Purchaser, with such
Title Objections having been removed as exceptions.  In the event Seller is
unable to effect a cure prior to either the original Closing Date, which cure
shall include the Title Company agreeing to remove any Title Objection as an
Permitted Exception from the Commitment and/or Pro Forma Policy or otherwise
insured over by the Title Company, or any date to which the Closing has been
extended, Purchaser shall have the following options:  (i) to waive such Title
Objections (each of which shall be deemed a Permitted Exception) and proceed to
the Closing subject to the Permitted Exceptions and without any reduction of the
Purchase Price; or (ii) to terminate this Agreement by sending timely written
notice thereof to Seller, and upon delivery of such notice of termination, this
Agreement shall terminate and the Earnest Money shall be returned to Purchaser,
and thereafter neither party hereto shall have any further rights, obligations
or liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement.  If
Seller notifies Purchaser that Seller will be unable to effect a cure thereof
(or if Seller has failed to effectuate such cure on or before the Closing Date,
as the same may be extended hereunder), Purchaser shall, within three
(3) Business Days after such notice has been received or the Closing Date (as
the same may be extended hereunder), whichever is earlier, notify Seller in
writing whether Purchaser shall elect to proceed to the Closing under
sub-section (i) above or to terminate this Agreement under sub-section
(ii) above (and failure to timely deliver such notice shall irrevocably be
deemed an election by Purchaser to proceed under sub-section (i) above). 
Notwithstanding anything to the contrary contained in this Agreement, any title
matter which is a financial encumbrance such as a mortgage, deed of trust, or
other debt security voluntarily incurred by Seller, which is outstanding against
the Property, or any part thereof (herein such matters are referred to as
“Financial Encumbrances”) shall in no event be deemed a Permitted Exception, and
Seller hereby covenants to remove all Financial Encumbrances on or before the
Closing Date without regard to the definition of “reasonable efforts” above.

 

(c)           For the avoidance of doubt, the Property will not conform with the
title provisions of this Agreement unless:

 

(i)            All Buildings and other Improvements, including but not limited
to, any driveways, patios, walkways, fences, parking spaces, dumpsters, jersey
barriers and all means of access to the Property, are located completely within
the boundary lines of the Property and do not encroach upon or under the
property of any other person or entity without the benefit of a perpetual
appurtenant easement;

 

5

--------------------------------------------------------------------------------



 

(ii)           No building, structure or improvement of any kind belonging to
another person or entity encroaches upon or under the Property without the
benefit of an appurtenant easement; and

 

(iii)          The Property abuts or has indefeasible access to a public way,
duly laid out or accepted as such by the city or town in which the Property is
located.

 

2.4          Permitted Exceptions to Title.  Notwithstanding anything contained
herein to the contrary, the Land and Improvements shall be subject to the
following matters, which shall be deemed to be Permitted Exceptions, and
Purchaser shall have no right to object to any of the following:

 

(a)           the rights of tenants, as tenants only, under the Leases and any
new Leases entered into between the Effective Date and Closing as permitted
under this Agreement;

 

(b)           the lien of all ad valorem real estate taxes and assessments for
the current fiscal year not yet due and payable as of the Closing Date, subject
to adjustment as herein provided;

 

(c)           local, state and federal laws, ordinances or governmental
regulations, including, but not limited to, building and zoning laws, ordinances
and regulations, now or hereafter in effect relating to the Land and
Improvements; and

 

(d)           Title Matters and Survey Matters that are either (i) not subject
to objection by Purchaser hereunder; or (ii) not timely objected to by
Purchaser; or (iii) timely objected to by Purchaser, with a subsequent cure,
waiver or deemed cure and/or waiver to such objection by Purchaser, all in
accordance with Section 2.3 and Section 2.5 hereof.

 

2.5          Pre-Closing “Gap” Title Defects.  Following the Inspection Period,
Purchaser may, within two (2) Business Days of receipt of any updates to the
Commitment or the Pro Forma Policy, notify Seller in writing of any additional
objections to any title matters appearing of record subsequent to the date of
the Commitment.  With respect to any objections to title set forth in such
notice (“Gap Title Objections”), Seller shall have the same option to remove,
satisfy or cure, and Purchaser shall have the same option to accept title
subject to such matters or to terminate this Agreement as those which apply to
any notice of objections made by Purchaser before the expiration of the
Inspection Period.  If Seller is required to remove, satisfy or cure, or elects
to attempt to remove, satisfy or cure, as applicable, any such matters, the date
for Closing may be extended, if necessary, by a reasonable period of time to
effect same, but in no event shall the adjournment exceed the earlier of thirty
(30) days or December 31, 2019, unless Purchaser agrees to a further extension. 
This Section 2.5 is subject to Section 2.3 hereof.

 

6

--------------------------------------------------------------------------------



 

ARTICLE III

 

INSPECTION PERIOD

 

3.1          Right of Inspection.

 

(a)           Purchaser has been expressly advised by Seller to conduct an
independent investigation and inspection the Property (subject to the provisions
of this Agreement) utilizing experts as Purchaser deems necessary.  During the
term of this Agreement, Purchaser shall have the right to make one or more
non-invasive inspections of the Property and to examine, at such place or places
at the Land and Improvements, in the offices of the property manager or
elsewhere as the same may be located, and certain documents related to the
Property in Seller’s possession or control, as more specifically identified on
Schedule 3.1 attached hereto and incorporated herein by reference shall be made
available to the Purchaser (the “Due Diligence Materials”).  Purchaser
acknowledges that certain of such documents may have been prepared by third
parties, including the property manager, and may have been prepared prior to the
Seller’s ownership of the Property.

 

(b)           Purchaser understands and agrees that any on-site inspections of
the Land and Improvements shall be conducted upon at least forty-eight (48)
hours’ prior notice to Seller (which may be written or oral, provided such oral
notice is given to Tom Lichoulas) and provided that, as to in-unit inspections,
the notice period shall be consistent with the notice period Seller must give
tenants under the Leases and under applicable state and local law.  Any such
inspections shall be conducted in the presence of Seller or its representative
and shall occur at reasonable times agreed upon by Seller and Purchaser. 
Purchaser may not contact any tenants, vendors or service providers without
first obtaining Seller’s prior written consent, not to be unreasonably withheld,
conditioned or delayed. Purchaser may contact the property manager or its
employees with respect to due diligence matters during the course of Purchaser’s
inspections, but Purchaser may not discuss anything related to future employment
with such employees until after the expiration of the Inspection Period. Such
inspection shall not unreasonably interfere with the use of the Land and
Improvements or its tenants nor shall Purchaser’s inspection damage the Land and
Improvements in any respect.  Such inspection shall not be invasive in any
respect (unless Purchaser obtains Seller’s prior written consent to be granted
or denied in Seller’s discretion), and in any event shall be conducted in
accordance with standards customarily employed in the industry and in compliance
with all governmental laws, rules and regulations.  Following each entry by
Purchaser with respect to inspections or tests on the Land and Improvements,
Purchaser shall restore the Land and Improvements to the condition it was in
prior to any such inspections or tests.  Seller shall cooperate with Purchaser
in its due diligence but shall not be obligated to incur any liability or
expense in connection therewith.

 

(c)           Purchaser agrees (i) that prior to entering the Land and
Improvements to conduct any inspection, Purchaser shall obtain and maintain, or
shall cause each of its contractors and agents to maintain (and shall deliver
evidence satisfactory to Seller thereof), at no cost or expense to Seller,
(i) worker’s compensation/employer’s liability coverage in the minimum statutory
amount of $500,000.00, (ii) commercial general

 

7

--------------------------------------------------------------------------------



 

liability insurance from an insurer reasonably acceptable to Seller in the
amount of $1,000,000 per occurrence/$2,000,000 aggregate, with combined single
limit for personal injury or property damage per occurrence, such policies to
name Seller as an additional insured party, which insurance shall provide
coverage against any claim for personal injury or property damage caused by
Purchaser or its agents, representatives or consultants in connection with any
such tests and investigations, and (ii) to keep the Land and Improvements free
from all liens and encumbrances.  In addition, if Purchaser chooses to conduct
any Phase II (as such term is commonly used in the industry) or other invasive
testing of the Land (collectively, “Additional Testing”),  Purchaser must first
receive Seller’s prior written consent to be granted or denied in Seller’s
discretion (per (b) above).  In order to obtain Seller’s consent to Additional
Testing, Purchaser shall notify Seller, in writing, of the intended purpose,
scope and location of the same on the Property, to which notice there shall be
attached a copy of a written proposal prepared by or for Purchaser with regard
to such Additional Testing.  Further, Purchaser shall provide Seller with any
other information regarding such Additional Testing which Seller may reasonably
request.  Seller shall promptly respond (meaning within three (3) business days)
to Purchaser’s request to do such Additional Testing upon its receipt and review
of all information relating thereto, as set forth above; provided, however, that
Seller’s failure to so respond shall be deemed to be a withholding of its
consent to allow such Additional Testing.

 

(d)           Purchaser shall observe, and cause its agents and contractors to
observe, all appropriate safety precautions in conducting Purchaser’s inspection
of the Property and perform all work and cause its agents and contractors to
perform all work, in such a manner so as not to cause any damage to the
Property, injury to any person or to the environment, or interference with any
ongoing operations at the Property.  Purchaser shall indemnify, defend, and hold
Seller and its wholly-owned affiliates, subsidiaries, agents, employees,
officers, directors, trustees, or other representatives of Seller (collectively,
the “Indemnified Parties”) harmless from and against any losses, damages,
expenses, liabilities, claims, demands, and causes of action (together with any
legal fees and other expense incurred by any of the Indemnified Parties in
connection therewith), resulting directly or indirectly from, or in connection
with, any inspection of or other entry upon the Property (including any
investigation of the Property necessary for completion of any Purchaser’s
environmental report(s) and any entry onto the Property with the authorization
of Seller) by Purchaser, or its agents, employees, contractors, or other
representatives, including, without limitation, any losses, damages, expenses,
liabilities, claims, demands, and causes of action resulting, or alleged to be
resulting, from injury or death of persons, or damage to the Property or any
other property, or mechanic’s or materialmen’s liens placed against the Property
in connection with Purchaser’s inspection thereof.  Purchaser agrees to promptly
repair any damage to the Property directly or indirectly caused by any acts of
Purchaser, or its agents or contractors, and to restore the Property to the
condition that existed prior to Purchaser’s entry. Notwithstanding the
foregoing, Purchaser shall have no liability or obligation with respect to any
adverse condition which existed at the Property prior to Purchaser’s inspection,
except to the extent Purchaser’s inspection exacerbates such adverse condition. 
This Section shall survive Closing or other termination of this Agreement and
any such claims shall not be limited to the Survival Period.

 

8

--------------------------------------------------------------------------------



 

3.2          Right of Termination.  Seller agrees that if Purchaser determines
(such determination to be made in Purchaser’s sole discretion) that it does not
desire to acquire the Property for any reason or no reason, Purchaser shall have
the right to terminate this Agreement by delivering written notice thereof to
Seller and the Escrow Agent prior to the expiration of the time period
commencing on the Effective Date and ending at 5 p.m. Eastern Time on forty-five
(45) days after the later of: the Effective Date or delivery of the Due
Diligence Materials  (the “Inspection Period”).  If Purchaser delivers such
notice of termination during the Inspection Period, this Agreement shall
terminate and the Earnest Money shall be returned to Purchaser, and neither
party shall have any further rights, obligations or liabilities hereunder except
to the extent that any right, obligation or liability set forth herein expressly
survives termination of this Agreement. If Purchaser fails to deliver Seller a
notice of termination prior to the expiration of the Inspection Period,
Purchaser shall no longer have any right to terminate this Agreement under this
Section 3.2, the Earnest Money shall become non-refundable to Purchaser except
as otherwise provided in this Agreement, and (subject to any express rights of
termination on the part of Purchaser provided elsewhere in this Agreement)
Purchaser shall be bound to proceed to Closing and consummate the transaction
contemplated hereby pursuant to the terms of this Agreement.  Time is of the
essence with respect to the provisions of this Section 3.2.

 

3.3          Assumed Agreements.  On or before expiration of the Inspection
Period, Purchaser shall deliver written notice to Seller identifying which
Property Agreements shall be assigned to Purchaser at Closing, and such Property
Agreements shall constitute the Assumed Agreements for the purposes of this
Agreement.  Seller shall terminate all other Property Agreements prior to
Closing. Subject to Seller’s obligation to terminate all Property Agreements
other than the Assumed Agreements, Seller shall continue to perform any and all
of Seller’s obligations under all Property Agreements through the Closing. 
Notwithstanding anything contained herein to the contrary, Seller agrees to
cause any existing property management agreements and any leasing listing
agreements to be terminated effective as of the Closing Date and Seller shall be
solely responsible for any fees or payments due thereunder.

 

ARTICLE IV

 

CLOSING

 

4.1          Time and Place.

 

(a)           Subject to the provisions of Section 2.3(b) and Section 2.5 above
and Section 4.1(b) below, the consummation of the transaction contemplated
hereby (the “Closing”) shall take place pursuant to an escrow arrangement with
the Escrow Agent consistent with the terms of this Agreement on Tuesday,
December 10, 2019, unless otherwise agreed in writing by the parties.  The date
on which the Closing occurs is hereinafter referred to as the “Closing Date”.

 

(b)           At the Closing, Seller and Purchaser shall perform the obligations
set forth in, respectively, Section 4.2 and Section 4.3, the performance of
which obligations shall be concurrent conditions.

 

9

--------------------------------------------------------------------------------



 

4.2                               Seller’s Obligations at Closing.  At Closing,
Seller shall:

 

(a)                                 deliver to Purchaser Quitclaim Deeds duly
executed in the form attached hereto as Exhibit B (collectively, the “Deed”),
pursuant to which Seller sells, assigns, transfers and conveys the Land and
Improvements to Purchaser;

 

(b)                                 deliver to Purchaser a duly executed
warranty bill of sale conveying the Personal Property to Purchaser in the form
attached hereto as Exhibit C (the “Bill of Sale”);

 

(c)                                  deliver to Purchaser a duly executed
assignment and assumption agreement regarding leases, rents, deposits and escrow
accounts, in the form attached hereto as Exhibit D (the “Assignment of Leases”);

 

(d)                                 deliver to Purchaser a duly executed
assignment and assumption of the Assumed Agreements and the Intangible Property
in the form attached hereto as Exhibit E (the “General Assignment”);

 

(e)                                  deliver to Purchaser a certificate, dated
as of the Closing Date and executed on behalf of Seller by a duly authorized
officer thereof, confirming that the representations and warranties of Seller
contained in this Agreement are true and correct in all material respects as of
the Closing Date (with appropriate modifications of those representations and
warranties made in Section 5.1 hereof to reflect any changes therein including
without limitation any changes resulting from actions under Section 5.4 hereof)
or identifying any representation or warranty which is not, or no longer is,
true and correct and explaining the state of facts giving rise to the change;

 

(f)                                   deliver to Purchaser such evidence as the
Title Company may reasonably require as to the authority of the person or
persons executing documents on behalf of Seller;

 

(g)                                  deliver to Purchaser a certificate in the
form attached hereto as Exhibit F certifying that Seller is not a “foreign
person” as defined in the Federal Foreign Investment in Real Property Tax Act of
1980 and the 1984 Tax Reform Act, together with a corporate excise tax lien
waiver on behalf of any corporate seller;

 

(h)                                 deliver to Purchaser such affidavits from
Seller as the Title Company may reasonably require in order to omit from its
title insurance policy all exceptions for parties in possession other than under
the Leases and mechanic’s liens, along with a gap indemnity;

 

(i)                                     deliver to Purchaser a counterpart of a
closing statement (the “Closing Statement”) prepared by the Escrow Agent that
sets forth the prorations and credits, the Purchase Price and other amounts paid
and disbursed in accordance with this Agreement;

 

(j)                                    deliver to Purchaser at the Land:

 

10

--------------------------------------------------------------------------------



 

(i)                                     the Leases, together with the leasing
and property files and records which are material in connection with the
continued operation, leasing and maintenance of the Land and Improvements, if
any, in the possession and control of Seller;

 

(ii)                                  all Assumed Agreements, if any, in the
possession and control of Seller;

 

(iii)                               all Licenses and Permits, if any, in the
possession and control of Seller;

 

(iv)                              the Books and Records; and

 

(v)                                 all Security Deposits and other tenant funds
held in escrow (to the extent such Security Deposits or other funds are not
applied against delinquent rents or otherwise as provided in the Leases) as
reflected in the Updated Rent Roll.

 

(k)                                 deliver an updated Rent Roll (the “Updated
Rent Roll”) for the Property, dated within five (5) days of the Closing Date,
certified by Seller as being true and correct, containing the same type of
information as provided in the Rent Roll;

 

(l)                                     join with Purchaser to execute a notice,
which Purchaser shall send to each tenant under each of the Leases informing
such tenant of the sale of the Property and of the assignment to Purchaser of
Seller’s interest in, and obligations under, the Leases (including, if
applicable any security deposits) and directing that all rent and other sums
payable after the Closing under each such Lease shall be paid as set forth in
the notice;

 

(m)                             deliver to Purchaser possession and occupancy of
the Property (including all keys held by Seller or any of Seller’s agents),
subject to the Permitted Exceptions; and

 

(n)                                 deliver such additional documents as shall
be reasonably required to consummate the transaction expressly contemplated by
this Agreement.

 

4.3                               Purchaser’s Obligations at Closing.  At
Closing, Purchaser shall:

 

(a)                                 pay to Seller the full amount of the
Purchase Price, as increased or decreased by prorations and adjustments as
herein provided, in immediately available wire transferred U.S. funds pursuant
to Section 1.3 above, it being agreed that at Closing the Earnest Money shall be
delivered to Seller and applied towards payment of the Purchase Price;

 

(b)                                 join Seller in execution of the instruments
described in Section 4.2(c), Section 4.2(d), Section 4.2(i), and
Section 4.2(l) above;

 

(c)                                  deliver to Seller a certificate, dated as
of the Closing Date and executed on behalf of Purchaser by a duly authorized
officer thereof, confirming that the representations and warranties of Purchaser
contained in this Agreement are true and correct as of the Closing Date;

 

11

--------------------------------------------------------------------------------



 

(d)                                 deliver to Seller such evidence as the Title
Company may reasonably require as to the authority of the person or persons
executing documents on behalf of Purchaser; and

 

(e)                                  deliver such additional documents as shall
be reasonably required to consummate the transaction contemplated by this
Agreement.

 

4.4                               Credits and Prorations.

 

(a)                                 The following shall be apportioned between
Seller and Purchaser with respect to the Property as of 12:01 a.m. Eastern Time
on the day of Closing, as if Purchaser owned the Property during the entire day
upon which Closing occurs:

 

(i)                                     rents, as and when actually collected by
Seller or its management agent (the term “rents” as used in this Agreement
includes all payments due and payable by tenants under the Leases), based on the
Updated Rent Roll;

 

(ii)                                  taxes for the current fiscal year
(including personal property taxes on the Personal Property) and assessments
levied against the Land and Improvements;

 

(iii)                               payments due and any prepayments made under
the Assumed Agreements;

 

(iv)                              gas, electricity and other utility charges,
such charges to be apportioned at Closing on the basis of the most recent meter
reading occurring prior to Closing; and

 

(v)                                 any other operating expenses or other items
pertaining to the Property (except insurance) which are customarily prorated
between a purchaser and a seller of real property in the area in which the Land
is located.

 

(b)                                 Notwithstanding anything contained in the
foregoing provisions:

 

(i)                                     At Closing, Purchaser shall credit to
the account of Seller all refundable cash or other deposits posted with utility
companies serving the Land and Improvements, or, at Seller’s option, Seller
shall be entitled to receive and retain such refundable cash and deposits.

 

(ii)                                  At Closing, Purchaser shall receive a
credit for the aggregate amount of (a) all Security Deposits, and (b) any other
deposits due and payable to Seller pursuant to Leases to the extent the same are
actually held by or on behalf of Seller; provided, however, Seller shall be
entitled to apply Security Deposits against delinquent rent prior to Closing in
the ordinary course of business.

 

(iii)                               Any taxes paid at or prior to Closing on
account of the real or personal property for the current fiscal year shall be
prorated based upon the amounts actually paid.  If taxes and assessments for the
current year have not been paid before Closing, Seller shall be charged at
Closing an amount equal to that portion of such taxes

 

12

--------------------------------------------------------------------------------



 

and assessments which relates to the period before Closing and, following the
Closing, Purchaser shall pay the taxes and assessments prior to their becoming
delinquent.  Any such apportionment made with respect to a tax year for which
the tax rate or assessed valuation, or both, have not yet been fixed shall be
based upon the tax rate and/or assessed valuation last fixed.  To the extent
that the actual taxes and assessments for the current year differ from the
amount apportioned at Closing, the parties shall make all necessary adjustments
by appropriate payments between themselves promptly following Closing.

 

(iv)                              Seller shall receive the entire advantage of
any discounts for the prepayment prior to the Closing of any taxes, water rates
or sewer rents.

 

(v)                                 Unpaid and delinquent rent after the Closing
Date shall be delivered as follows: (a) if Seller collects any unpaid or
delinquent rent after the Closing Date relating to post-Closing periods, Seller
shall, within ten (10) days after the receipt thereof, deliver to Purchaser any
such rent which Purchaser is entitled to hereunder relating to the Closing Date
and any period thereafter, and (b) if Purchaser collects any unpaid or
delinquent rent which accrued and was due and payable to Seller prior to the
Closing Date, Purchaser shall, within ten (10) days after the receipt thereof,
deliver to Seller any such rent which Seller is entitled to hereunder relating
to the period prior to the Closing Date.  Seller and Purchaser agree that if, as
of the Closing, any rent is in arrears (“Delinquent Rent”) for the calendar
month in which the Closing occurs but not for prior periods, then the first rent
collected by Purchaser shall be deemed to be attributable to the calendar month
in which the Closing occurred and it shall be prorated between Purchaser and
Seller as of the Closing.  If Delinquent Rent is in arrears for a period prior
to the calendar month in which the Closing occurs, then rents collected by
Purchaser shall first be applied to current rent and then to Delinquent Rent. 
Purchaser will make a good faith effort after Closing to collect all rents
(including Delinquent Rent) in the usual course of Purchaser’s operation of the
Property.

 

(c)                                  The provisions of this Section 4.4 shall
survive Closing; provided that, notwithstanding anything to the contrary in the
foregoing, all adjustments and prorations (except as to errors caused by
misrepresentation) shall be deemed final upon the expiration of one hundred
eighty (180) days after the Closing Date, except (i) as to the items set forth
in Section 4.4(c), and (ii) with respect to property taxes, if the current tax
rate or assessed valuation is not available by such date, adjustments with
respect to property taxes shall be made within thirty (30) days after the later
to become available of the tax rate or assessed valuation.

 

4.5                               Closing Costs.  Purchaser shall pay all costs
and expenses associated with its due diligence review, its own counsel fees, any
fees and other amounts charged by parties providing debt or equity financing to
Purchaser or by counsel to such parties, all title insurance premiums and costs,
any survey costs, and one half of the Escrow Agent’s fee.  Seller shall pay its
own counsel fees, any real estate transfer taxes, the recording costs for any
documents required to clear title in accordance herewith, and one half of the
Escrow Agent’s fee.  Any other closing costs shall be allocated as is customary
in the jurisdiction where the Property is located.

 

4.6                               Conditions Precedent to Obligation of
Purchaser.  The obligation of Purchaser to consummate the transaction hereunder
shall be subject to the fulfillment on or before the Closing

 

13

--------------------------------------------------------------------------------



 

Date of all of the following conditions, any or all of which may be waived by
Purchaser in its sole discretion:

 

(a)                                 Seller shall have delivered to Purchaser all
of the items required to be delivered to Purchaser pursuant to the terms of this
Agreement, including but not limited to, those provided for in Section 4.2.

 

(b)                                 All of the representations and warranties of
Seller contained in this Agreement were true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Closing Date.

 

(c)                                  Seller shall have performed and observed,
in all material respects, all covenants and agreements of this Agreement to be
performed and observed by Seller as of the Closing Date.

 

(d)                                 The Property shall be in the same condition
on the Closing Date as it was in on the Effective Date, reasonable wear and tear
and damage by minor casualty only excepted.

 

4.7                               Conditions Precedent to Obligation of Seller. 
The obligation of Seller to consummate the transaction hereunder shall be
subject to the fulfillment on or before the Closing Date of all of the following
conditions, any or all of which may be waived by Seller in its sole discretion:

 

(a)                                 Seller shall have received the Purchase
Price as adjusted pursuant to and payable in the manner provided for in this
Agreement.

 

(b)                                 Purchaser shall have delivered to Seller all
of the items required to be delivered to Seller pursuant to the terms of this
Agreement, including but not limited to, those provided for in Section 4.3.

 

(c)                                  All of the representations and warranties
of Purchaser contained in this Agreement were true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Closing Date.

 

(d)                                 Purchaser shall have performed and observed,
in all material respects, all covenants and agreements of this Agreement to be
performed and observed by Purchaser as of the Closing Date.

 

4.8                               Failure of Condition.  If any condition set
forth in Section 4.6 is not satisfied or waived on or before the Closing, then,
so long as the Purchaser has acted in good faith and with due diligence in
performing its obligations hereunder and cooperating with Seller in its
performance hereunder, such failure of condition shall constitute a default by
Seller, and Purchaser may pursue its remedies under Article VI.  If any
condition set forth in Section 4.7 is not satisfied or waived on or before the
Closing, then, so long as Seller has acted in good faith and with due diligence
in performing its obligations hereunder and cooperating with Seller in its
performance hereunder, such failure of condition shall constitute a default by
Purchaser, and Seller may pursue its remedies under Article VI.

 

14

--------------------------------------------------------------------------------



 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5.1                               Representations and Warranties of Seller. 
Seller hereby makes the following representations and warranties to Purchaser as
of the Effective Date:

 

(a)                                 Organization and Authority.  Seller has been
duly organized and is validly existing under the laws of the Commonwealth of
Massachusetts.  Seller has the full right and authority to enter into this
Agreement and to consummate or cause to be consummated the transactions
contemplated herein to be made by Seller.  The person signing this Agreement on
behalf of Seller is authorized to do so, and this Agreement is a legal and
binding obligation of Seller enforceable in accordance with its terms, subject
to principles of equity and laws affecting creditors’ rights generally. This
Agreement and each document to be executed and delivered by Seller at the
Closing (i) are, or at the time of Closing will be, duly authorized, executed
and delivered by Seller, (ii) do not, and at the time of Closing will not,
violate any provision of any judicial order to which Seller is a party or to
which Seller or the Property is subject, and (iii) constitute, or in the case of
the Seller Closing Documents will constitute, a valid and legally binding
obligation of Seller, enforceable against Seller in accordance with its
respective terms.

 

(b)                                 Pending Actions.  Except as set forth on
Schedule 5.1(b), there is no action, suit, arbitration, unsatisfied order or
judgment, governmental investigation or proceeding pending or, to Seller’s
knowledge, threatened against Seller, the Land or the transaction contemplated
by this Agreement, which, if adversely determined, could individually or in the
aggregate have a material adverse effect on title to the Land and Improvements,
would have a material adverse effect on the Improvements being used as apartment
rental units for lease to the general public or the operation of the Land and
Improvements for such purposes, or of the development of the Vacant Land for
apartment rental units for lease to the general public, or which could in any
material way interfere with the consummation by Seller of the transaction
contemplated by this Agreement.

 

(c)                                  Leases.  Seller is the lessor or landlord
or the successor lessor or landlord under the Leases.  Except as set forth in
the Rent Roll, there are no other leases or occupancy agreements to which Seller
is a party affecting the Land and Improvements. The termination of any Lease
prior to Closing by reason of the tenant’s default shall not affect the
obligations of Purchaser under this Agreement in any manner or entitle Purchaser
to an abatement of or credit against the Purchase Price or give rise to any
other claim on the part of Purchaser.  The Rent Roll is and the Updated Rent
Roll shall be true, correct and complete in all material respects as of the date
of delivery of each.  The Rent Roll identifies all Security Deposits, first and
last month’s rent, and any interest accrued thereon.  Except as set forth in the
Rent Roll, no tenant is entitled to any rent concession, rent-free occupancy,
reduction or abatement of rent for any reason whatsoever, and to Seller’s
knowledge, neither Seller nor any tenant is in default thereunder.  There are no
brokerage agreements relating to the Leases that are currently in effect.

 

15

--------------------------------------------------------------------------------



 

(d)                                 Condemnation.  Seller has received no
written notice of any pending condemnation proceedings relating to the Land and
Improvements and, to Seller’s knowledge, no such proceedings are threatened.

 

(e)                                  Employees.  Seller has no employees.

 

(f)                                   Conflicting Agreements.  The execution and
delivery of this Agreement, the consummation of the transactions contemplated by
this Agreement, and the compliance with the terms of this Agreement will not
conflict with, or, with or without notice or the passage of time or both, result
in a breach of any of the terms or provisions of, or constitute a default under,
any material document, instrument, or agreement to which Seller is a party or by
which Seller or any of the Property is bound, which breach or default would
prevent, hinder, or impair the consummation of the transactions contemplated by
this Agreement.

 

(g)                                  Property Agreements.  Seller has delivered
true and complete copies of the Property Agreements to which Seller is a party
and all existing amendments thereto to Purchaser. There are no Property
Agreements to which Seller is a party except as set forth on Schedule 1.1(e). 
To Seller’s knowledge, there is no default by any party under any of the
Property Agreements.

 

(h)                                 Licenses and Permits.  To Seller’s
knowledge, Seller has delivered true and complete copies of the Licenses and
Permits and all renewals and modifications thereto to Purchaser. There are no
Licenses and Permits to which Seller is a party except as set forth on
Schedule 1.1(f).  To Seller’s knowledge, there is no default by any party under
any of the Licenses and Permits.

 

(i)                                     Legal Compliance.  Seller has not
received written notice from any governmental entity or instrumentality
indicating that either the Land or Improvements violates or fails to comply in
any material respect with any governmental or judicial law, order, rule or
regulation (provided that compliance with environmental laws is addressed in the
following sub-section), which violation or failure to comply has not been cured.

 

(j)                                    Bankruptcy. Seller has not filed or been
the subject of any filing of a petition under the federal bankruptcy law or any
state insolvency laws or laws for the reorganization of debtors. Seller is not
insolvent (within the meaning of any applicable Federal or state law relating to
bankruptcy or fraudulent transfers) and will not be rendered insolvent by the
transactions contemplated by this Agreement.

 

(k)                                 ERISA. No Employee Benefit Plan within the
meaning of Section 3.3 of the Employee Retirement Security Act of 1974
(“ERISA”), sponsored or maintained by Seller, its subsidiaries or affiliates has
any interest in the Property, whether (without limiting the foregoing) as an
owner, lender, lessee, sublessee, creditor, secured party, assignee or
otherwise, nor is the Property subject to any lien under ERISA or the Code.

 

(l)                                     OFAC. Seller is not a person or entity
with whom the United States, any Person or entities are restricted or prohibited
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
specially designated and blocked persons list) or under any

 

16

--------------------------------------------------------------------------------



 

statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action, and is not and
will not engage in any dealings or transactions or be otherwise associated with
such persons or entities.

 

(m)                             Taxes and Assessments. Except as disclosed on
Schedule 5.1(m), Seller has not filed, and has not retained anyone to file,
notices of protests against, or to commence action to review, real property tax
assessments against the Property.

 

(n)                                 Insurance. Seller has not received any
written notice from any insurance company or board of fire underwriters of any
defects or inadequacies in or on the Property or any part or component thereof
that would materially and adversely affect the insurability of the Property or
cause any material increase in the premiums for insurance for the Property that
have not been cured or repaired.

 

(o)                                 Personal Property.  Seller owns the Personal
Property, which is not subject to any equipment leases, license agreements or
other arrangements, except as may be set forth in the Property Agreements and/or
Licenses and Permits.

 

5.2                               Knowledge Defined.  References to the
“knowledge” of Seller shall refer only to the actual knowledge of James
Lichoulas, III and Tom Lichoulas, who are principals of Sellers, and shall not
be construed, by imputation or otherwise, to refer to the knowledge of Seller,
its members and investors, or any affiliate of any of them, or to any of their
officers, agents, managers, representatives or employees or to impose upon such
person any duty to investigate the matter to which such actual knowledge, or the
absence thereof, pertains.

 

5.3                               Survival of, and Liability with Respect to,
Seller’s Representations and Warranties.

 

(a)                                 The representations and warranties of Seller
set forth in Section 5.1, as updated by the certificate of Seller to be
delivered to Purchaser at Closing in accordance with Section 4.2(e) hereof,
shall survive Closing for a period of nine (9) months (the “Survival Period”).

 

(b)                                 No claim for a breach of any representation
or warranty of Seller shall be actionable or payable (i) if the breach in
question results from or is based on a condition, state of facts or other matter
which was known to Purchaser prior to Closing, (ii) unless the valid claims for
all such breaches collectively aggregate more than $25,000 and then only to the
extent of such excess, and (iii) unless written notice containing a description
of the specific nature of such breach shall have been given by Purchaser to
Seller prior to the expiration of the Survival Period and an action shall have
been commenced by Purchaser against Seller within thirty (30) days after the
termination of the Survival Period.

 

(c)                                  In no event shall (i) Seller’s aggregate
liability to Purchaser with respect to (A) any breach of any representation or
warranty of Seller in this Agreement (as modified by the certificate to be
delivered by Seller at Closing pursuant to Section 4.2(e) hereof), and (B) any
other claim whatsoever by Purchaser against Seller in connection with this
Agreement or the sale of the Property to Seller exceed the amount of the Cap, or
(ii) Seller be liable for consequential, speculative or punitive damages.  As
used herein, the term

 

17

--------------------------------------------------------------------------------



 

“Cap” shall mean an amount equal to Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00).

 

(d)                                 In no event shall Seller be liable to
Purchaser for, or be deemed to be in default hereunder by reason of, any breach
of representation or warranty which results from any change that (i) occurs
between the Effective Date and the Closing Date and (ii) is expressly permitted
under the terms of this Agreement or is beyond the reasonable control of Seller
to prevent; provided, however, that the occurrence of a change which is not
permitted hereunder or is beyond the reasonable control of Seller to prevent
shall, if materially adverse to Purchaser, constitute the non-fulfillment of the
condition set forth in Section 4.6(b).  If, despite changes or other matters
described in the certificate delivered pursuant to Section 4.2(e), the Closing
occurs, Seller’s representations and warranties set forth in this Agreement
shall be deemed to have been modified by all statements made in such
certificate.

 

5.4                               Covenants of Seller.  Seller hereby covenants
with Purchaser as follows:

 

(a)                                 From the Effective Date hereof until the
Closing or earlier termination of this Agreement, Seller shall operate and
maintain the Property in a manner generally consistent with the manner in which
Seller has operated and maintained the Property prior to the date hereof, in all
cases subject to ordinary wear and tear.

 

(b)                                 From and after the expiration of the
Inspection Period until the Closing, Seller shall not, without Purchaser’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed, (i) apply any Security Deposits except in the ordinary course of
business and consistent with Seller’s past practices, (ii) enter into any new
Lease or extensions to an existing Lease on Seller’s current standard form of
Lease for a term of more than twelve (12) months and (A) in the case of a new
Lease, at a monthly rent that is less than Seller’s current monthly rent offered
to tenants (except Seller shall be permitted to offer concessions to such new
tenant in the Seller’s ordinary course of business, which concessions shall not
include more than one (1) month of free rent), and (B) in the case of a renewal
of an existing Lease, at a monthly rent that is less than the monthly rent paid
by such tenant for the month immediately prior to such renewal, (iii) terminate
any existing Lease except for tenant’s default thereunder and in the ordinary
course of business and consistent with Seller’s past practices, or (iv) enter
into, modify or amend any Property Agreement, leasing commission agreement,
relocation agreement or other similar agreement relating to the Property that is
not terminable by Seller, without penalty or premium, upon not more than thirty
(30) days prior written notice.

 

(c)                                  Other than with respect to Assumed
Agreements, upon written request of Purchaser, as of the Closing Date, Seller
shall terminate any Property Agreements, leasing commission agreements,
relocation agreements or other similar agreements relating to the Property
specified by Purchaser.

 

(d)                                 After the Effective Date, Seller shall not
create or voluntarily incur any mortgage, lien, pledge or other encumbrance
affecting the Property or any portion thereof other than the Permitted
Exceptions.

 

18

--------------------------------------------------------------------------------



 

(e)                                  Seller shall not, without Purchaser’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed, institute any proceedings to determine the assessed value of the
Land and Improvements or any real property taxes payable with respect thereto.

 

(f)                                   Until the Closing or earlier termination
of this Agreement, Seller shall maintain in effect the current levels of
insurance regarding the Property.

 

(g)                                  Seller shall execute all applications and
instruments, if any, reasonably required in connection with the transfer of the
Licenses and Permits to Purchaser, and shall not amend, modify or terminate any
such Licenses and Permits without Purchaser’s prior written consent.  Without
Purchaser’s prior written consent, Seller shall not consent to, authorize or
approve any change in zoning or similar land use classification affecting the
Property or any special assessments affecting the Property.

 

5.5                               Representations, Warranties and Covenants of
Purchaser.  Purchaser hereby represents and warrants to Seller, and makes the
following covenants:

 

(a)                                 Purchaser has been duly incorporated and is
validly existing under the laws of the Commonwealth of Massachusetts.  Purchaser
has the full right, power and authority to purchase the Property as provided in
this Agreement and to carry out Purchaser’s obligations hereunder, and all
requisite action necessary to authorize Purchaser to enter into this Agreement
and to carry out its obligations hereunder have been, or by the Closing will
have been, taken.  The person signing this Agreement on behalf of Purchaser is
authorized to do so. This Agreement and each document to be executed and
delivered by Purchaser at the Closing (collectively, the “Purchaser Closing
Documents”) (i) are, or at the time of Closing will be, duly authorized,
executed and delivered by Purchaser, (ii) do not, and at the time of Closing
will not, violate any provision of any judicial order to which Purchaser is a
party or to which Purchaser is subject, and (iii) constitute, or in the case of
the Purchaser Closing Documents will constitute, a valid and legally binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
respective terms.

 

(b)                                 There is no action, suit, arbitration,
unsatisfied order or judgment, government investigation or proceeding pending
against Purchaser which, if adversely determined, could individually or in the
aggregate materially interfere with the consummation of the transaction
contemplated by this Agreement.

 

(c)                                  All documents and information relating to
the Property which are disclosed to or obtained by Buyer during the term of this
Agreement, including that described in Schedule 3.1 (the “Property Information”)
shall be held by Buyer in strict confidence.  Buyer shall not disclose Property
Information to any third party except (a) to Buyer’s investors and/or to its
lenders, professional advisors, outside counsel, and employees (“Buyer
Parties”), and if so disclosed, then only to the extent necessary to facilitate
Buyer’s evaluation of the condition of the Property or its financing of the same
on a “need-to-know” basis; (b) a required disclosure to any governmental,
administrative, or regulatory authority having or asserting jurisdiction over
either Buyer, Seller, or the Property; or (c) to any person entitled to receive
such information pursuant to a subpoena or other legal process.;

 

19

--------------------------------------------------------------------------------



 

or (d) to the extent necessary or appropriate to enforce Buyer’s rights under
this Agreement.  Notwithstanding the foregoing, Property Information shall not
include the following: (i) information which has been or becomes generally
available to the public other than as a result of a disclosure by Buyer in
violation of this Agreement; or (ii) information which was available to Buyer on
a non-confidential basis prior to its disclosure to Buyer by Seller.  Buyer
shall inform all Buyer Parties to whom it has disclosed Property Information of
the confidential nature of the same, and Buyer shall be responsible in the event
that such Buyer Parties fail to treat such Property Information confidentially. 
The Buyer’s obligations under this Section 5.5(c) shall survive the Closing and
any claims arising hereunder not be limited such that they must be made during
the Survival Period.

 

(d)                                 Purchaser is not a person or entity with
whom the United States, any Person or entities are restricted or prohibited from
doing business under OFAC’s regulations (including those named on OFAC’s
specially designated and blocked persons list) or under any statute, executive
order (including the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action, and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

 

5.6                               Survival of, and Liability with Respect to,
Purchaser’s Representations and Warranties.  Unless otherwise noted above, the
representations and warranties of Purchaser set forth in Section 5.5 shall
survive Closing and shall be a continuing representation and warranty for the
Survival Period.

 

ARTICLE VI

 

DEFAULT

 

6.1                               Default by Purchaser.  If the Closing does not
occur by reason of any default of Purchaser (other than a default by Purchaser
caused by Seller’s default), including, without limitation, any failure to
timely fund with Escrow Agent any portion of the Earnest Money, Seller shall be
entitled, as its sole and exclusive remedy at law or in equity, to terminate
this Agreement and receive the Earnest Money as liquidated damages for the
breach of this Agreement, it being agreed between the parties hereto that the
actual damages to Seller in the event of such breach are impractical to
ascertain and the amount of the Earnest Money is a reasonable estimate thereof. 
In such event, this Agreement will terminate, and Purchaser will have no further
rights or obligations hereunder, except with respect to obligations that
expressly survive termination.  Notwithstanding the foregoing, nothing contained
herein will limit Seller’s remedies at law, in equity or as herein provided in
the event of a breach by Purchaser of any obligation that expressly survives
termination hereunder.

 

6.2                               Default by Seller.  If the Closing does not
occur by reason of any default of Seller (other than a default by Seller caused
by Purchaser’s default), Purchaser shall be entitled, as its sole remedy, either
(a) to receive the return of the Earnest Money, plus its out-of-pocket expenses
incurred in connection with the transactions contemplated hereby, not to exceed
Forty Thousand and 00/100 Dollars ($40,000.00)(which reimbursement shall require
Purchaser to provide reasonable backup documentation to support such expenses),
which shall operate to terminate this

 

20

--------------------------------------------------------------------------------



 

Agreement and release Seller from any and all liability hereunder, or (b) to
enforce specific performance of Seller’s obligation to execute the documents
required to convey the Property to Purchaser, it being understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder. Purchaser shall be deemed to have elected
to terminate this Agreement and receive back the Earnest Money if Purchaser
fails to file suit for specific performance against Seller on or before thirty
(30) days following the date upon which Closing was to have occurred. 
Notwithstanding the foregoing, nothing contained herein will limit Purchaser’s
remedies at law, in equity or as herein provided in the event of a breach by
Seller of any obligation that expressly survives termination hereunder.

 

ARTICLE VII

 

RISK OF LOSS

 

7.1                               Minor Casualty.  If there is any loss or
damage to the Land and Improvements which is not a Major Casualty (as defined in
Section 7.3) and that has not been fully restored as of the Closing Date, this
Agreement shall remain in full force and effect provided Seller assigns all of
Seller’s right, title and interest to any claims and proceeds Seller may have
with respect to any casualty insurance policies or condemnation awards relating
to the Land and Improvements, plus the amount of any deductibles.

 

7.2                               Condemnation and Major Casualty.  If there is
a condemnation of the Land and Improvements or any portion thereof (a
“Condemnation”), or an event of casualty which is a Major Casualty, Purchaser
may terminate this Agreement by written notice to Seller, in which event the
Earnest Money shall be returned to Purchaser and neither party shall have any
further obligation hereunder other than with respect to those obligations that
expressly survive termination of this Agreement. Within ten (10) Business Days
after Seller sends Purchaser written notice of the occurrence of a Condemnation
or Major Casualty, Purchaser may elect to proceed with Closing by written notice
to Purchaser, in which event Seller shall assign to Purchaser all of Seller’s
right, title and interest to any claims and proceeds Seller may have with
respect to any condemnation awards, or with respect to the casualty claim,
relating to the Land and Improvements, plus the amount of any deductibles
related to a casualty. If Purchaser does not provide written notice to Seller of
its intention to proceed with Closing within ten (10) Business Days after Seller
sends Purchaser written notice of the occurrence of a Condemnation or Major
Casualty, this Agreement shall terminate, in which event the Earnest Money shall
be returned to Purchaser and neither party shall have any further obligation
hereunder other than with respect to those obligations that expressly survive
termination of this Agreement.

 

7.3                               Definition of Major Casualty.  For purposes of
Section 7.1 and Section 7.2, a “Major Casualty” refers to any casualty that
results in more than Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00)
of damage to the Property.

 

21

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

COMMISSIONS

 

8.1                               Brokerage Commissions.  If the transaction
contemplated by this Agreement is consummated, but not otherwise, Seller agrees
to pay to CBRE and Hunneman (collectively, the “Broker”) at Closing.  CBRE will
be paid a brokerage commission pursuant to a separate written agreement between
Seller and Broker.  Hunneman will be paid $50,000.00 by the Seller and
$100,000.00 by the Purchaser.  Each party agrees that should any claim be made
for brokerage commissions or finder’s fees by any broker or finder other than
the Broker by, through or on account of any acts of said party or its
representatives, said party will indemnify and hold the other party free and
harmless from and against any and all loss, liability, cost, damage and expense
in connection therewith.  The provisions of this paragraph shall survive
Closing.

 

ARTICLE IX

 

DISCLAIMERS AND WAIVERS

 

9.1                               No Reliance on Documents.  Except as expressly
stated herein or in any documents delivered at Closing, Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby.  Purchaser acknowledges and agrees
that all materials, data and information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby are provided to Purchaser as
a convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as
otherwise expressly stated herein or in any documents delivered at Closing. 
Without limiting the generality of the foregoing provisions, Purchaser
acknowledges and agrees that (a) any environmental or other report with respect
to the Land and Improvements which is delivered by Seller to Purchaser shall be
for general informational purposes only, (b) Purchaser shall not have any right
to rely on any such report delivered by Seller to Purchaser, but rather will
rely on its own inspections and investigations of the Land and Improvements and
any reports commissioned by Purchaser with respect thereto, and (c) neither
Seller, any affiliate of Seller nor the person or entity which prepared any such
report delivered by Seller to Purchaser shall have any liability to Purchaser
for any inaccuracy in or omission from any such report.

 

9.2                               DISCLAIMERS.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN ANY DOCUMENTS DELIVERED AT CLOSING, IT IS UNDERSTOOD AND
AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL CONDITION,
UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS,
THE COMPLIANCE OF THE LAND AND IMPROVEMENTS WITH LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON

 

22

--------------------------------------------------------------------------------



 

BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY.  PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER SHALL
SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS,
WHERE IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN
THIS AGREEMENT OR IN ANY DOCUMENTS DELIVERED AT CLOSING.  PURCHASER HAS NOT
RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGER OF THE LAND
AND IMPROVEMENTS, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING
TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY
OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENTS DELIVERED AT CLOSING.

 

THE AGREEMENTS AND ACKNOWLEDGMENTS CONTAINED IN THIS SECTION 9.2 CONSTITUTE A
CONCLUSIVE ADMISSION THAT BUYER, AS A SOPHISTICATED, KNOWLEDGEABLE INVESTOR IN
REAL PROPERTY, SHALL ACQUIRE THE PROPERTY SOLELY UPON ITS OWN JUDGMENT AS TO ANY
MATTER GERMANE TO THE PROPERTY OR TO BUYER’S CONTEMPLATED USE OR INVESTMENT IN
THE PROPERTY, AND NOT UPON ANY STATEMENT, REPRESENTATION OR WARRANTY BY SELLER
OR ANY AFFILIATE, AGENT OR REPRESENTATIVE OF SELLER (INCLUDING SELLER’S BROKER),
WHICH IS NOT EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY DOCUMENT REQUIRED TO
BE EXECUTED BY SELLER AND DELIVERED TO BUYER AT CLOSING.

 

NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, AS A SOPHISTICATED
AND KNOWLEDGEABLE INVESTOR IN REAL PROPERTY, BUYER IS AWARE THAT MOLD, WATER
DAMAGE, FUNGI, BACTERIA, INDOOR AIR POLLUTANTS OR OTHER BIOLOGICAL GROWTH OR
GROWTH FACTORS (COLLECTIVELY CALLED “INDOOR AIR POLLUTANTS”) MAY EXIST AT THE
PROPERTY AND THAT SUCH INDOOR AIR POLLUTANTS MAY BE UNDISCOVERABLE DURING
ROUTINE OR INVASIVE INSPECTIONS, OWNERSHIP, OR OPERATIONS OF THE PROPERTY.  IN
EVALUATING ITS PURCHASE OF THE PROPERTY AND DETERMINING THE PURCHASE PRICE,
BUYER HAS TAKEN (OR SHALL TAKE) THESE MATTERS INTO ACCOUNT, AND BUYER SHALL
ASSUME, AT CLOSING, THE RISK OF ALL INDOOR AIR POLLUTANTS, INCLUDING, WITHOUT
LIMITATION, THOSE RESULTING FROM PATENT OR LATENT CONSTRUCTION DEFECTS.

 

PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS OF THE LAND AND
IMPROVEMENTS, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION
OF THE PROPERTY AND

 

23

--------------------------------------------------------------------------------



 

THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE LAND AND IMPROVEMENTS,
AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON
BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN
SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN ANY DOCUMENTS DELIVERED AT CLOSING.  UPON CLOSING,
PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED
TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS,
MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER,
SELLER’S AFFILIATED ENTITIES (INCLUDING WITHOUT LIMITATION THE PROPERTY MANAGER)
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS,
EMPLOYEES AND AGENTS (COLLECTIVELY, “SELLER PARTIES”) FROM AND AGAINST ANY AND
ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT),
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND
EXPENSES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER
MIGHT HAVE ASSERTED OR ALLEGED AGAINST ANY SELLER PARTY OR PARTIES AT ANY TIME
BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY.

 

9.3                               Environmental Release.

 

(a)                                 PURCHASER AND PURCHASER’S AFFILIATES FURTHER
COVENANT AND AGREE NOT TO SUE SELLER AND THE SELLER PARTIES AND RELEASE SELLER
AND THE SELLER PARTIES OF AND FROM AND WAIVE ANY CLAIM OR CAUSE OF
ACTION, INCLUDING ANY STRICT LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER
OR PURCHASER’S AFFILIATES MAY HAVE AGAINST SELLER OR THE SELLER PARTIES UNDER
ANY HAZARDOUS SUBSTANCES LAWS, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED,
RELATING TO ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER,
ABOUT OR MIGRATING FROM OR ONTO THE PROPERTY, INCLUDING CERCLA (DEFINED BELOW)
AND RCRA (DEFINED BELOW), OR BY VIRTUE OF ANY COMMON LAW RIGHT, NOW EXISTING OR
HEREAFTER CREATED, RELATED TO ENVIRONMENTAL CONDITIONS OR HAZARDOUS SUBSTANCES
IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE PROPERTY, UNLESS SPECIFICALLY
SET FORTH IN THIS AGREEMENT OR IN ANY DOCUMENTS DELIVERED AT CLOSING.  THE TERMS
AND CONDITIONS OF THIS SECTION WILL EXPRESSLY SURVIVE THE TERMINATION OF THIS
AGREEMENT OR THE CLOSING, AS THE CASE MAY BE, AND WILL NOT MERGE WITH THE DEEDS.

 

24

--------------------------------------------------------------------------------



 

(b)                                 As used in this Agreement, “Hazardous
Substances” shall mean and include, but shall not be limited to any petroleum
product and all hazardous or toxic substances, wastes or substances, any
substances which because of their quantitated concentration, chemical, or
active, flammable, explosive, infectious or other characteristics, constitute or
may reasonably be expected to constitute or contribute to a danger or hazard to
public health, safety or welfare or to the environment, including, without
limitation, any hazardous or toxic waste or substances which are included under
or regulated by any environmental laws, regulations and ordinances, whether
federal, state or local and whether now existing or hereafter enacted or
promulgated, as such laws may be amended from time to time, including, without
limitation the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (commonly known as “CERCLA”), as amended, the Superfund Amendments
and Reauthorization Act (commonly known as “SARA”), the Resource Conservation
and Recovery Act (commonly known as “RCRA”), the Toxic Substance Control Act,
the Hazardous Substances Transportation Act, the Clean Water Act, the Safe
Drinking Water Act, the Clean Air Act, or any other federal, state or local
legislation or ordinances applicable to the Land and Improvements (collectively,
“Hazardous Substances Laws”).

 

9.4                               No Financial Representation.  Seller will
cooperate with Purchaser in providing such financial information and income and
expense data relating to the Property described in Schedule 3.1 in connection
with Purchaser’s due diligence review, both during and after the Inspection
Period.  Except as otherwise expressly set forth in this Agreement or in any
documents delivered at Closing, Seller makes no representation or warranty that
such material is complete or accurate or that Purchaser will achieve similar
financial or other results with respect to the operations of the Land and
Improvements, it being acknowledged by Purchaser that Seller’s experience with
the Property and the operation of the Land and Improvements and allocations of
revenues or expenses during Seller’s ownership may be vastly different than
Purchaser may be able to attain.  Purchaser acknowledges that it is a
sophisticated and experienced purchaser of real estate and further that
Purchaser has relied upon its own investigation and inquiry with respect to the
operation of the Property and releases Seller from any liability with respect to
such historical information.

 

9.5                               Effect and Survival of Disclaimers.  Seller
and Purchaser acknowledge that the compensation to be paid to Seller for the
Property has been decreased to take into account that the Property is being sold
subject to the provisions of this Article IX.  Seller and Purchaser agree that
the provisions of this Article IX shall survive Closing or any termination of
this Agreement.

 

ARTICLE X

 

ESCROW AGENT

 

10.1                        Payment of Purchase Price.  Escrow Agent, following
authorization and instruction by the parties at Closing, shall (a) pay to Seller
by federal wire transfer of immediately available funds to an account designated
by Seller, the Purchase Price less any costs or other amounts to be paid by
Seller at Closing pursuant to this Agreement, (b) pay to the appropriate payees
out of the proceeds of Closing payable to Seller all costs and amounts to be
paid by Seller at Closing pursuant

 

25

--------------------------------------------------------------------------------



 

to this Agreement and (c) pay all costs and amounts to be paid by Purchaser to
the appropriate payees at Closing pursuant to this Agreement.

 

10.2                        Earnest Money.  The Escrow Agent will hold the
Earnest Money in escrow in an interest-bearing account of the type generally
used by the Escrow Agent for the holding of escrow funds until the earlier of
the (a) Closing or (b) termination of this Agreement in accordance with any
right hereunder.  If this Agreement is terminated prior to the expiration of the
Inspection Period or pursuant to another express right of termination
established herein, the Earnest Money will be returned by the Escrow Agent to
Purchaser. If the Closing occurs, the Earnest Money will be released to Seller,
and Purchaser shall receive a credit against the Purchase Price in the amount of
the Earnest Money.  If the Closing (as it may be extended in accordance with the
terms of this Agreement) does not occur, and Purchaser has not terminated this
Agreement pursuant to an express right of termination established herein or is
not otherwise expressly entitled to the return of the Earnest Money as provided
herein, the Earnest Money shall be released to Seller. In all other instances,
the Escrow Agent shall not release the Earnest Money to either party until the
Escrow Agent has been requested by Seller or Purchaser to release the Earnest
Money and has given the other party five (5) Business Days to dispute, or
consent to, the release of the Earnest Money. Purchaser and Seller will provide
their respective tax identification numbers, for purposes of reporting the
interest earnings, on separate W-9s to be provided to Escrow Agent.

 

10.3                        Liability.

 

(a)                                 The Escrow Agent shall not be liable to any
party for any act or omission, except for bad faith, gross negligence or willful
misconduct, and the parties agree to indemnify the Escrow Agent and hold the
Escrow Agent harmless from any and all claims, damages, losses or expenses
arising in connection herewith. The parties acknowledge that the Escrow Agent is
acting solely as stakeholder for their mutual convenience. If the Escrow Agent
receives written notice of a dispute between the parties with respect to the
Earnest Money, the Escrow Agent shall not be bound to release and deliver the
Earnest Money to either party but may either (i) continue to hold the Earnest
Money until otherwise directed in a writing signed by all parties hereto or
(ii) deposit the Earnest Money with the clerk of any court of competent
jurisdiction.  Upon such deposit, the Escrow Agent will be released from all
duties and responsibilities hereunder.  The Escrow Agent shall have the right to
consult with separate counsel of its own choosing (if it deems such consultation
advisable) and shall not be liable for any action taken, suffered or omitted by
it in accordance with the advice of such counsel.

 

(b)                                 The Escrow Agent shall not be required to
defend any legal proceeding which may be instituted against it with respect to
the Earnest Money, the Land and Improvements or the subject matter of this
Agreement unless the Escrow Agent is requested to do so by Purchaser or Seller
and is indemnified to its satisfaction against the cost and expense of such
defense. The Escrow Agent shall not be required to institute legal proceedings
of any kind and shall have no responsibility for the genuineness or validity of
any document or other item deposited with it or the collectability of any check
delivered in connection with this Agreement.  The Escrow Agent shall be fully
protected in acting in accordance with any written instructions given to it
hereunder and believed by it to have been signed by the proper parties.

 

26

--------------------------------------------------------------------------------



 

10.4                        Designation of Certifying Person.  In order to
assure compliance with the requirements of Section 6045 of the Internal Revenue
Code of 1986, as amended (the “Code”), and any related reporting requirements of
the Code, the parties hereto agree as follows:

 

(a)                                 The Escrow Agent agrees to assume all
responsibilities for information reporting required under Section 6045(e) of the
Code, and Seller and Purchaser hereby designate the Escrow Agent as the person
to be responsible for all information reporting under Section 6045(e) of the
Code.

 

(b)                                 Seller and Purchaser each hereby agree:

 

(i)                                     to provide to the Escrow Agent all
information and certifications regarding such party as reasonably requested by
the Escrow Agent or otherwise required to be provided by a party to the
transaction described herein under Section 6045 of the Code; and

 

(ii)                                  to provide to the Escrow Agent such
party’s taxpayer identification number and a statement in such form as may be
requested by the Escrow Agent, signed under penalties of perjury, stating that
the taxpayer identification number supplied by such party to the Escrow Agent is
correct.

 

10.5                        Survival.  The provisions of this Article X shall
survive Closing or any termination of this Agreement.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1                        Confidentiality.  Prior to the Closing, Purchaser
and its representatives shall hold in strictest confidence all data and
information obtained with respect to Seller or its respective business, whether
obtained before or after the execution and delivery of this Agreement, and shall
not disclose the same to others; provided, however, that it is understood and
agreed that Purchaser may disclose such data and information to the employees,
consultants, accountants, investors, lenders and attorneys of Purchaser provided
that such persons agree in writing to treat such data and information
confidentially, and in all events Purchaser shall be responsible for its
employees, consultants, accountants and attorneys’ obligation to keep
confidential the data and information provided to them pursuant to this
Agreement. In the event this Agreement is terminated or Purchaser fails to
perform hereunder, Purchaser shall promptly return to Seller any statements,
documents, schedules, exhibits or other written information obtained from Seller
in connection with this Agreement or the transaction contemplated herein. It is
understood and agreed that, with respect to any provision of this Agreement
which refers to the termination of this Agreement and the return of the Earnest
Money to Purchaser, such Earnest Money shall not be returned to Purchaser unless
and until Purchaser has fulfilled its obligation to return to Seller the
materials described in the preceding sentence. In the event of a breach or
threatened breach by Purchaser or its agents or representatives of this
Section 11.1, Seller shall be entitled to an injunction restraining Purchaser or
its agents or representatives from disclosing, in whole or in part, such
confidential information.  Nothing herein shall be construed as prohibiting
Seller from pursuing any other

 

27

--------------------------------------------------------------------------------



 

available remedy at law or in equity for such breach or threatened breach.  The
provisions of this Section 11.1 shall survive the termination of this Agreement.

 

11.2                        Public Disclosure.  Prior to the Closing, any
release to the public of information with respect to the sale contemplated
herein or any matters set forth in this Agreement will be made only in the form
approved by Purchaser and Seller.  Seller hereby acknowledges and agrees that
the Purchaser is a publicly traded entity and is obligated to make an SEC filing
of the transaction following execution of this Agreement, which will include the
Purchase Price (the “SEC Filing”).  In addition, the Seller agrees to provide
audited financial statements to Purchaser at or after the Closing Date for the
Purchaser’s auditors to be able to provide adequate disclosure of the
transaction.  Our closing on this transaction is not dependent upon their
findings, however, we will need cooperation during that period.

 

11.3                        TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE WITH
RESPECT TO ALL TIME PERIODS AND DATES FOR PERFORMANCE SET FORTH HEREIN.

 

11.4                        Discharge of Obligations.  The acceptance of the
Deed by Purchaser shall be deemed to be a full performance and discharge of
every representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, except those which are herein specifically stated to survive
Closing.

 

11.5                        Assignment.  Purchaser may not assign its rights
under this Agreement to anyone other than an Affiliate (as hereinafter defined)
without first obtaining Seller’s written approval which may be given or withheld
in Seller’s sole discretion.  Subject to the conditions set forth in this
Section 11.5, Purchaser may assign its rights under this Agreement to an
Affiliate or a qualified intermediary in connection with a Section 1031
transaction (a “Qualified Intermediary”) without the prior written consent of
Seller. In the event that Purchaser desires to assign its rights under this
Agreement to an Affiliate or Qualified Intermediary, Purchaser shall send
written notice to Seller at least five (5) Business Days prior to Closing
stating the name and, if applicable, the constituent persons or entities of the
Affiliate or Qualified Intermediary and providing the signature block of the
Affiliate or Qualified Intermediary. Such assignment shall not become effective
until such Affiliate or Qualified Intermediary executes an instrument reasonably
satisfactory to Seller in form and substance whereby the Affiliate or Qualified
Intermediary expressly assumes each of the obligations of Purchaser under this
Agreement, including specifically, without limitation, all obligations
concerning the Earnest Money. No assignment shall release or otherwise relieve
Purchaser from any obligations hereunder.  For purposes of this Section 11.5,
the term “Affiliate” means any Person that directly or indirectly through one or
more intermediaries controls, is controlled by, or is under common control with
the Person in question.  For purposes of this definition, “control” means the
power to direct the day-to-day management and policies of a Person, directly or
indirectly, whether through the ownership of voting securities, status as a
general partner or managing member, by contract or otherwise, and “Person” means
an individual, or a general partnership, limited partnership, corporation,
professional corporation, limited liability company, limited liability
partnership, joint venture, trust, business trust, cooperative or association or
any other legally-recognized entity.  Notwithstanding anything to the contrary
contained herein, Purchaser shall not have the right to assign this Agreement to
any assignee which, in the reasonable judgment of Seller, will cause the
transaction contemplated hereby or any

 

28

--------------------------------------------------------------------------------



 

party thereto to violate the requirements of ERISA.  In order to enable Seller
to make such determination, Purchaser shall cause to be delivered to Seller such
information as is requested by Seller with respect to a proposed assignee and
the constituent persons or entities of any proposed assignee, including
specifically, without limitation, any pension or profit sharing plans related
thereto.

 

11.6                        Notices.  Any notice pursuant to this Agreement
shall be given in writing by (a) personal delivery, or (b) reputable overnight
delivery service with proof of delivery, or (c) United States Mail, postage
prepaid, registered or certified mail, return receipt requested, or (d) legible
email/PDF transmission sent to the intended addressee at the address set forth
below, or to such other address or to the attention of such other person as the
addressee shall have designated by written notice sent in accordance herewith,
and shall be deemed to have been given either at the time of personal delivery,
or, in the case of expedited delivery service or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile transmission, as of the date of the facsimile transmission
provided that an original of such facsimile is also sent to the intended
addressee by means described in clauses (a), (b) or (c) above, and provided also
that delivery after 5:00 p.m. Eastern Time on a Business Day, or on a day that
is not a Business Day shall be deemed delivered on the following Business Day. 
Unless changed in accordance with the preceding sentence, the addresses for
notices given pursuant to this Agreement shall be as follows:

 

If to Purchaser:

The Hamilton Company, Inc.

 

39 Brighton Avenue

 

Allston, MA 02134

 

Attn: Jameson Brown, President

 

Email: jbrown@thehamiltoncompany.com

 

 

with a copy to:

Saul Ewing Arnstein & Lehr LLP

 

131 Dartmouth Street, Suite 500

 

Boston, MA 02116

 

Attn: Sally Michael, Esq.

 

Email: sally.michael@saul.com

 

 

If to Seller:

James T. Lichoulas, Jr.,

 

57 Mill Street

 

Woburn, MA 01801

 

 

with a copy to:

Thomas W. Tavenner, Jr., Esq.

 

Dalton & Finegold, LLP

 

34 Essex Street

 

Boston, Massachusetts 01810

 

Telephone: 978-269-7700

 

Email: ttavenner@dfllp.com

 

29

--------------------------------------------------------------------------------



 

If to Escrow Agent:

Commonwealth Land Title Insurance Company

 

265 Franklin Street, 8th Floor

 

Boston, MA 02110

 

Attn: Phil Tanner, Esq.

 

Email: phil.tanner@fnf.com

 

11.7                        Modifications.  This Agreement cannot be changed
orally, and no executory agreement shall be effective to waive, change, modify
or discharge it in whole or in part unless such executory agreement is in
writing and is signed by the parties against whom enforcement of any waiver,
change, modification or discharge is sought.

 

11.8                        Calculation of Time Periods.  Unless otherwise
specified, in computing any period of time described in this Agreement, the day
of the act or event after which the designated period of time begins to run is
not to be included and the last day of the period so computed is to be included,
unless such last day is a Saturday, Sunday or legal holiday under the laws of
the State in which the Land is located, in which event the period shall run
until the end of the next day which is neither a Saturday, Sunday or legal
holiday.  The final day of any such period shall be deemed to end at 5
p.m. Eastern Time unless otherwise noted herein.

 

11.9                        Successors and Assigns.  The terms and provisions of
this Agreement are to apply to and bind the permitted successors and assigns of
the parties hereto.

 

11.10                 Entire Agreement.  This Agreement, including the Exhibits
and Schedules, contains the entire agreement between the parties pertaining to
the subject matter hereof and fully supersedes all prior written or oral
agreements and understandings between the parties pertaining to such subject
matter.

 

11.11                 Further Assurances.  Each party agrees that it will
without further consideration execute and deliver such other documents and take
such other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the purposes or
subject matter of this Agreement. Without limiting the generality of the
foregoing, Purchaser shall, if requested by Seller, execute acknowledgments of
receipt with respect to any materials delivered by Seller to Purchaser with
respect to the Property.  The provisions of this Section 11.11 shall survive
Closing.

 

11.12                 Counterparts.  This Agreement may be executed in
counterparts, and all such executed counterparts shall constitute the same
agreement.  It shall be necessary to account for only one such counterpart in
proving this Agreement.

 

11.13                 Severability.  If any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Agreement shall nonetheless remain in full force and
effect.

 

11.14                 Applicable Law.  THIS AGREEMENT SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE SUBSTANTIVE

 

30

--------------------------------------------------------------------------------



 

FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS.  SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN MIDDLESEX COUNTY,
COMMONWEALTH OF MASSACHUSETTS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH STATE
OR FEDERAL COURT. PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS
SECTION 11.14 SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT.

 

11.15                 No Third Party Beneficiary.  The provisions of this
Agreement and of the documents to be executed and delivered at Closing are and
will be for the benefit of Seller and Purchaser only and are not for the benefit
of any third party, and accordingly, no third party shall have the right to
enforce the provisions of this Agreement or of the documents to be executed and
delivered at Closing.

 

11.16                 Exhibits and Schedules.  The following schedules or
exhibits attached hereto shall be deemed to be an integral part of this
Agreement:

 

(a)

Exhibit A

List of Sellers

(b)

Exhibit B

Form of Deed

(c)

Exhibit C

Form of Bill of Sale

(d)

Exhibit D

Form of Assignment and Assumption of Leases

(e)

Exhibit E

Form of General Assignment

(f)

Exhibit F

Form of Certificate as to Foreign Status

(g)

Exhibit G

Federal Lead-Based Paint Disclosure

(h)

Schedule 1.1(a)

Legal Description

(i)

Schedule 1.1(b)

Included Personal Property Schedule

(j)

Schedule 1.1(c)

Excluded Personal Property Schedule

(k)

Schedule 1.1(d)

Rent Roll

(l)

Schedule 1.1(e)

Property Agreements

(m)

Schedule 1.1(f)

Licenses and Permits

(n)

Schedule 3.1

Due Diligence Materials

(o)

Schedule 5.1(b)

Pending Actions

(p)

Schedule 5.1(m)

Real Estate Tax Assessment Actions

 

11.17                 Captions.  The section headings appearing in this
Agreement are for convenience of reference only and are not intended, to any
extent and for any purpose, to limit or define the text of any section or any
subsection hereof.

 

11.18                 Construction.  The parties acknowledge that the parties
and their counsel have reviewed and revised this Agreement and that the normal
rule of construction to the effect that any

 

31

--------------------------------------------------------------------------------



 

ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any exhibits or amendments hereto.

 

11.19                 Termination of Agreement.  It is understood and agreed
that if either Purchaser or Seller terminates this Agreement pursuant to a right
of termination granted hereunder, such termination shall operate to relieve
Seller and Purchaser from all obligations under this Agreement, except for such
obligations as are specifically stated herein to survive the termination of this
Agreement.

 

11.20                 Limitation of Liability.  Notwithstanding anything to the
contrary in this Agreement or in any document delivered by Seller in connection
with the consummation of the transaction contemplated hereby, it is expressly
understood and agreed that Seller’s liability shall be, and is, limited to, and
payable and collectible only out of, Seller’s interest in the Property and the
proceeds from the sale of the Property, and no other property or asset of Seller
or of any of Seller’s directors, officers, employees, shareholders, members or
partners shall be subject to any lien, levy, execution, setoff, or other
enforcement procedure for satisfaction of any right or remedy of Purchaser in
connection with the transaction contemplated hereby.

 

11.21                 Federal Lead-Based Paint Disclosure.  Pursuant to 42
U.S.C. § 4852d, Seller has provided to Purchaser the disclosure attached hereto
as Exhibit G.

 

11.22                 1031 Exchange.  Purchaser and Seller each agree to
cooperate with the other in effectuating one or more tax-free exchanges under
§1031 of the Internal Revenue Code (“Section 1031”) with respect to the sale of
the Property hereunder, provided that any such cooperation, including the
execution and delivery of any document reasonably requested and which is
necessary to effect any or all such tax-free exchanges, shall be without cost,
expense or additional liability to the party whose participation is requested. 
In connection therewith, to the extent that Section 1031 requires the same,
Purchaser and/or Seller, as applicable, consents to an assignment of this
Agreement to one or more qualified intermediaries provided that Seller and/or
Purchaser, as applicable, remains liable on its obligations hereunder,
including, without limitation, the warranties and representations made pursuant
to and as limited by the terms and conditions of this Agreement.  In addition,
and as a condition to any such assignment, the assigning party shall provide
written notice of any such assignment at least five (5) Business Days prior to
the effective date thereof together with a copy of the fully executed assignment
instrument.  No assignment by Seller or by Purchaser pursuant to this
Section 11.22 shall relieve any party of its obligations hereunder.  In
addition, nothing contained in this Section 11.22 is intended to confer any
adjournment rights that are not otherwise expressly provided in this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

32

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Purchase and Sale
Agreement as of the Effective Date.

 

 

SELLER:

 

 

 

[ADD SIGNATURE BLOCKS OF SELLERS]

 

 

 

PURCHASER:

 

 

 

THE HAMILTON COMPANY, INC.

 

 

 

By:

 

 

 

Name:

Jameson Brown

 

 

Title:

President

 

 

 

As to Section 1.4 and Article X only:

 

 

 

ESCROW AGENT:

 

 

 

COMMONWEALTH LAND TITLE INSURANCE COMPANY

 

 

 

By:

 

 

 

Name:

Philip A. Tanner

 

 

Title:

Underwriting Counsel

 

[Signature Page #1]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

LIST OF SELLERS

 

1.                                      Ninety-Three Realty Limited Partnership,
a Massachusetts limited partnership (Country Club Garden Apartments, 50-82 Mill
Street)

 

2.                                      James T. Lichoulas, Jr., as Trustee of
93 Realty Holding Revocable Trust — 53 Mill Street, under Declaration of Trust
dated February 2, 2011 (53 Mill Street)

 

3.                                      James T. Lichoulas, Jr. and James T.
Lichoulas, III, as Trustees of 93 Realty Holding Revocable Trust — 59 Mill
Street, under Declaration of Trust dated February 2,  2011 (59 Mill Street)

 

4.                                      James T. Lichoulas, Jr. and James T.
Lichoulas, III, as Trustees of 93 Realty Holding Revocable Trust — 61 Mill
Street, under Declaration of Trust dated January 12,  2011 (61 Mill Street)

 

5.                                      93 Realty Holding Co., Inc., a
Massachusetts corporation (43 Rear Mill Street and Lots 1 and 5 on Woburn Zoning
Map 39, Block 1)

 

6.                                      Mill Street Property Group LLC, a
Massachusetts limited liability company

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF DEED

 

B-1

--------------------------------------------------------------------------------



 

Exhibit C

 

FORM OF
BILL OF SALE

 

                                   , a                    (“Assignor”), in
accordance with the Purchase and Sale Agreement dated September   , 2019 (as the
same may have been amended to date, the “Agreement”) by and between Assignor and
          , a                (“Assignee”), and in consideration of the sum of
Ten Dollars ($10.00) (the sufficiency and receipt of which are hereby
acknowledged), does hereby grant, bargain, sell, convey, assign, transfer, set
over and deliver (collectively, “assign”) unto Assignee, all of Assignor’s
right, title and interest in and to all of the tangible personal property owned
by Seller and located on the real property commonly known as Country Club Garden
Apartments (collectively, the “Personal Property”) specifically including, but
not limited to appliances, furniture, carpeting, draperies and curtains, tools
and supplies, and other items of personal property (excluding cash and accounts
receivable) used exclusively in connection with the operation of the Land and
the Improvements, but specifically excluding (i) any proprietary or confidential
materials, (ii) any property that serves or is used in connection with any
property other than the Land and the Improvements, (iii) any property owned by
tenants or parties other than Assignor, (iv) any property leased by Assignor and
(v) any Excluded Personal Property.  As used herein, the terms “Land,”
“Improvements” and “Excluded Personal Property” shall have the meanings ascribed
thereto in the Agreement.

 

TO HAVE AND TO HOLD the Personal Property unto Assignee and Assignee’s heirs,
legal representatives, successors and assigns forever.

 

THE PERSONAL PROPERTY IS BEING ASSIGNED “AS IS”, “WHERE IS”, AND “WITH ALL
FAULTS” AS OF THE DATE OF THIS BILL OF SALE, WITHOUT ANY REPRESENTATION OR
WARRANTY, EXCEPT THAT SELLER OWNS THE PERSONAL PROPERTY FREE AND CLEAR OF ANY
LIENS AND/OR ENCUMBRANCES, WHATSOEVER AS TO ITS CONDITION, FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.

 

IN WITNESS WHEREOF, Assignor has executed and delivered this Bill of Sale as of
the     day of             , 2019.

 

 

ASSIGNOR:

 

 

 

                                 , a                                 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-1

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASES

 

This Assignment and Assumption of Leases (the “Assignment”) is made as of the
      day of             , 2019 by and between                  , a
                   (the “Assignor”), and                 , a                
(the “Assignee”).

 

WHEREAS, Assignor is conveying to Assignee by deed of even date herewith title
to a certain parcels of land, together with the improvements thereon, situated
at and commonly known as Country Club Garden Apartments (the “Property”)
pursuant to a Purchase and Sale Agreement dated September   , 2019, between
Assignor and Assignee, as the same may have been amended (the “Purchase
Agreement”); and

 

WHEREAS, there are presently certain outstanding leases for portions of the
Property, which leases, as the same may have been amended, are listed on
Exhibit A attached hereto (collectively, the “Leases”); and

 

WHEREAS, in connection with the contemporaneous conveyance of the Property by
Assignor to Assignee, Assignor desires to assign its interest in the Leases to
Assignee, and Assignee desires to accept such assignment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby assigns to Assignee, and Assignee hereby
accepts from Assignor, effective as of the date of this Assignment, all of
Assignor’s right, title and interest in, to and under the Leases, including any
and all security deposits and all prepaid rents and interest accrued thereon
shown on Exhibit A.

 

By execution of this Assignment, Assignee assumes and agrees to perform all of
the covenants, agreements and obligations of the landlord under the Leases
binding on Assignor, as such shall arise or accrue on and after the date of this
Assignment.  Without limiting the generality of the preceding sentence, Assignee
acknowledges the receipt of all security deposits and all prepaid rents and
interest accrued thereon as set forth on Exhibit A and agrees to apply same in
accordance with the terms of the Leases.  Assignee hereby agrees to indemnify,
hold harmless and defend Assignor from and against any and all obligations,
liabilities, costs and claims (including reasonable attorney’s fees) arising as
a result of or with respect to any default of any of landlord’s obligations
under the Leases occurring on and after the date of this Assignment.

 

Assignor agrees to indemnify, hold harmless and defend Assignee from and against
any and all obligations, liabilities, costs and claims (including reasonable
attorney’s fees) arising as a result of or with respect to any default of
landlord’s obligations under the Leases occurring prior to the date of this
Assignment.

 

Assignor acknowledges and agrees that no general or limited partner, officer,
trustee, beneficiary, director, member, manager, equity owner, employee or
representative of Assignee shall ever have any personal liability under this
Assignment.  Assignee acknowledges and agrees

 

D-1

--------------------------------------------------------------------------------



 

that no general or limited partner, officer, trustee, director, member, manager,
equity owner, employee or representative of Assignor shall ever have any
personal liability under this Assignment.

 

ASSIGNEE ACKNOWLEDGES THAT IT HAS INSPECTED THE LEASES AND THAT THIS ASSIGNMENT
IS MADE BY ASSIGNOR AND ACCEPTED BY ASSIGNEE WITHOUT REPRESENTATION OR WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, AND WITHOUT RECOURSE AGAINST
ASSIGNOR, EXCEPT AS OTHERWISE EXPRESSLY MAY BE SET FORTH HEREIN OR IN THE
PURCHASE AGREEMENT.

 

This Assignment may be executed in multiple counterparts and duplicate
originals, all of which shall constitute one and the same document.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment as a sealed instrument
as of the date first above written.

 

 

ASSIGNOR:

 

 

 

                                 , a                                 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

                                 , a                                 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-2

--------------------------------------------------------------------------------



 

Exhibit E

 

FORM OF
GENERAL ASSIGNMENT

 

THIS GENERAL ASSIGNMENT, made and entered into this      day of            ,
2019 (this “Assignment”), between                  , a                     
(“Assignor”) and                   , a                   (“Assignee”).

 

RECITALS:

 

WHEREAS, Assignor is conveying to Assignee by deed of even date herewith title
to certain parcels of land, together with the improvements thereon (the
“Property”) pursuant to a Purchase and Sale Agreement dated September   , 2019,
between Assignor and Assignee, as such may have been amended (the “Purchase
Agreement”; all initially capitalized terms used but not defined herein shall
have the definitions ascribed thereto in the Purchase Agreement); and

 

WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to assign all
of its ownership interest in and rights and obligations with respect to the
Assumed Agreements, Licenses and Permits, the Books and Records and the Other
Intangibles to Assignee, and Assignee has agreed to assume same;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

Assignor hereby assigns to Assignee all of Assignor’s right, title and interest
in, to and under the Assumed Agreements, Licenses and Permits, the Books and
Records and the Other Intangibles (collectively, the “Property Matters”).
Assignee accepts the Property Matters and assumes and indemnifies Assignor from
the obligations and liabilities thereunder that accrue on and after the date
hereof.  Assignor assumes and indemnifies Assignee from all obligations for the
Property Matters that accrue prior to the date hereof.  Notwithstanding the
foregoing, the indemnification obligations of the parties set forth herein are
subject to the express provisions of the Purchase Agreement.

 

TO HAVE AND TO HOLD unto Assignee and its successors and assigns to its and
their own use and benefit forever.

 

This Assignment is made by Assignor without recourse and without any expressed
or implied representation or warranty whatsoever, except as may be expressly set
forth herein or in the Purchase Agreement.

 

This Assignment inures to the benefit of the parties hereto and their respective
successors and assigns.  This Assignment may be executed in multiple
counterparts and duplicate originals, all of which shall constitute one and the
same document.

 

E-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Assignor and Assignee have executed this General Assignment
as of the date first above written.

 

 

ASSIGNOR:

 

 

 

                                 , a                                 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

                                 , a                                 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------



 

EXHIBIT F

 

FORM OF
CERTIFICATE AS TO FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
To inform                                      , a             (“Transferee”),
that withholding of tax is not required upon the disposition of a U.S. real
property interest by [                ] (“Transferor”), the undersigned hereby
certifies the following on behalf of Transferor:

 

1.             Transferor is a                  and is not a foreign
corporation, foreign partnership, foreign trust or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations).

 

2.             Transferor’s U.S. employer identification number
is                   .

 

3.             Transferor’s address is                    .

 

4.             Transferor is not a disregarded entity for federal tax purposes.

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement made herein is
punishable by fine, imprisonment, or both.  Transferor understands that
Transferee is relying on this certification in determining whether withholding
is required upon transfer of real property by Transferor.

 

Under penalty of perjury, Transferor and the individual executing on its behalf
declare that the statements made in this Certificate as to Foreign Status are
true, correct and complete.

 

EXECUTED on                  , 2019.

 

SELLER:

 

[ADD SIGNATURE BLOCKS OF APPLICABLE SELLERS]

 

F-1

--------------------------------------------------------------------------------



 

EXHIBIT G
FEDERAL LEAD-BASED PAINT DISCLOSURE

 

EVERY PURCHASER OF ANY INTEREST IN RESIDENTIAL REAL PROPERTY ON WHICH A
RESIDENTIAL DWELLING WAS BUILT PRIOR TO 1978 IS NOTIFIED THAT SUCH PROPERTY
MAY PRESENT EXPOSURE TO LEAD FROM LEAD-BASED PAINT THAT MAY PLACE YOUNG CHILDREN
AT RISK OF DEVELOPING LEAD POISONING.  LEAD POISONING IN YOUNG CHILDREN
MAY PRODUCE PERMANENT NEUROLOGICAL DAMAGE, INCLUDING LEARNING DISABILITIES,
REDUCED INTELLIGENCE QUOTIENT, BEHAVIORAL PROBLEMS, AND IMPAIRED MEMORY.  LEAD
POISONING ALSO POSES A PARTICULAR RISK TO PREGNANT WOMEN.  THE SELLER OF ANY
INTEREST IN RESIDENTIAL REAL PROPERTY IS REQUIRED TO PROVIDE THE PURCHASER WITH
ANY INFORMATION ON LEAD-BASED PAINT HAZARDS FROM RISK ASSESSMENTS OR INSPECTIONS
IN THE SELLER’S POSSESSION AND NOTIFY THE PURCHASER OF ANY KNOWN LEAD-BASED
PAINT HAZARDS.  A RISK ASSESSMENT OR INSPECTION FOR POSSIBLE LEAD-BASED PAINT
HAZARDS IS RECOMMENDED PRIOR TO PURCHASE.

 

By its execution of the Agreement to which this Exhibit F is attached, Purchaser
acknowledges that (a) it has read and understands the foregoing Lead Warning
Statement, (b) it has reviewed, or during the Inspection Period will review, any
documents concerning lead-based paint or lead-based paint hazards located on the
Property or otherwise provided for review by Seller, and (c) it has
independently obtained a lead hazard information pamphlet in the form prescribed
by the Environmental Protection Agency under Section 406 of the Toxic Substances
Control Act.  Purchaser shall conduct such studies and tests for lead-based
paint during the Inspection Period as Purchaser deems appropriate.

 

G-1

--------------------------------------------------------------------------------



 

SCHEDULE 1.1(A)

 

LEGAL DESCRIPTION

 

SCHEDULE 1.1(B) INCLUDED IN  PERSONAL PROPERTY SCHEDULE

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1(C)

 

EXCLUDED PERSONAL PROPERTY SCHEDULE

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1(D)

 

RENT ROLL

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1(E)

 

PROPERTY AGREEMENTS

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1(F)

 

LICENSES AND PERMITS

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.1

 

DUE DILIGENCE MATERIALS

 

The materials listed below will be provided only to the extent in Seller’s
possession or control:

 

1)

Rent Roll for most recent completed calendar month

 

 

2)

Current/Aged delinquency report

 

 

3)

Tenant Deposit report

 

 

4)

Copies of all Property Agreements

 

 

5)

Copies of all Leases and rental applications

 

 

6)

Most recent environmental Phase I report

 

 

7)

Most recent title insurance policy

 

 

8)

Certificate evidencing current casualty, property and other insurance coverages

 

 

9)

Five (5) years of loss run reports for general liability and property damage
insurance

 

 

10)

Most recent survey, plans, or specifications

 

 

11)

All licenses, permits, or approvals

 

 

12)

Utility Bills for most recent six (6) months

 

 

13)

2018 and 2019 (stub period) Operating Statements

 

 

14)

Warranties for services and materials provided to the Property

 

 

15)

Other general records relating to the income and expenses of the Property

 

--------------------------------------------------------------------------------



 

SCHEDULE 5.1(B)

 

PENDING ACTIONS

 

None

 

--------------------------------------------------------------------------------



 

SCHEDULE 5.1(M)

 

REAL PROPERTY TAX ASSESSMENT ACTIONS

 

None

 

--------------------------------------------------------------------------------